DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-7 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a fourth input optical signal” in line 4 of the claim without reciting a third input optical signal. It is unclear whether claim 5 requires four (4) input optical signals or only requires three (3) input optical signals.
Claim 5 recites the limitation “a fourth input power signal” in line 8 of the claim without reciting a third input power signal. It is unclear whether claim 5 requires four (4) input power signals or only requires three (3) input power signals.
Claim 7 recites the limitation “a second AC signal” in line 2 of the claim without reciting a first AC signal. It is unclear whether claim 7 requires two (2) AC signals or only requires one (1) AC signal.

Claim 7 recites the limitation “a second DC signal” in line 5 of the claim without reciting a first DC signal. It is unclear whether claim 7 requires two (2) DC signals or only requires one (1) DC signal.
Claims 14-16 are rejected based on reasons similar to that of claims 5-7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (Kojima et al., Remote Control of Optical switches for Wavelength Path Relocation in AWG-Star Networks, ICIC, 2017) in view of Miyabe et al. (U.S. Patent Application Pub. 2018/0138973A1) and Goergen et al. (U.S. Patent Application Pub. 2019/0342011 A1).
Regarding claim 1, Kojima et al. teaches in FIG. 1 an IoT device and its associated node (node-1) comprising: a gateway body including an input optical transceiver port (the connection between the IoT device and the L3SW which contains optical transceivers); an optical add/drop 
The combination of Kojima et al. and Miyabe et al. still fails to teach power ports. However, it is well known in the art that power, usually in the form of electricity, is needed for operating electrical and optical devices in communication networks. For example, Goergen et al. teaches in FIG. 1 a power panel with an input power port (for receiving building power) and a plurality output power port for delivering power to various line card and other devices and facilities. One of ordinary skill in the art would have been motivated to combine the teaching of Goergen et al. with the modified system of Kojima et al. and Miyabe et al. because use power provided by a public utility is convenient and inexpensive.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include power ports for distributing power to modules and devices of the system, as taught by Goergen et al., in the modified system of Kojima et al. and Miyabe et al.
Claim 10 is rejected based on the same reason as discussed above in regard to claim 1.
Regarding claims 8 and 17, Goergen et al. teaches in FIG. 1 interface 16 configured to receive and transmit both data (fiber delivered data) and electrical power carried by hybrid cable 18 (see paragraphs [0029] and [0031]).
Regarding claims 9 and 18, Miyabe et al. teaches in FIG. 2 optical attenuator between the MUX and the transceiver and teaches in FIG. 3 signal regeneration circuit between the DEMUX and the transceiver (client signal interface 31 of FIG. 3). 
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al., Miyabe et al. and Goergen et al. as applied to claims 1, 8-10 and 17-18 above, and further in view of Ahuja et al. (U.S. Patent Application Pub. 2014/0147106 A1).
Kojima et al., Miyabe et al. and Goergen et al. have been discussed above in regard to claims 1, 8-10 and 17-18. The difference between Kojima et al., Miyabe et al. and Goergen et al. and the claimed invention is that Kojima et al., Miyabe et al. and Goergen et al. do not teach a network selection module. Ahuja et al. teaches in FIG. 8A a gateway C which can access server B over two paths (networks). Ahuja et al. teaches in FIG. 8B that under normal operating condition, gateway C uses the main path, and uses the backup path when the first network fails. Inherently, Ahuja et al. must include a network selection module to select whether the traffic goes to the first network or the second network (see paragraph [0002]). One of ordinary skill in the art would have been motivated to combine the teaching of Ahuja et al. with the modified system of Kojima et al., Miyabe et al. and Goergen et al. because a backup path protect the integrity of service against failure.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a backup network for protection, as taught by Ahuja et al., in the modified system of Kojima et al., Miyabe et al. and Goergen et al.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al., Miyabe et al., Goergen et al. and Ahuja et al. as applied to claims 2 and 11 above, and further in view of Gao et al. (U.S. Patent Application Pub. 2012/0087648 A1).
Kojima et al., Miyabe et al., Goergen et al. and Ahuja et al. have been discussed above in regard to claims 2 and 11. The difference between Kojima et al., Miyabe et al., Goergen et al. and Ahuja et al. and the claimed invention is that Kojima et al., Miyabe et al., Goergen et al. and Ahuja et al. do not teach that abnormality of the first optical network means the first optical network's optical power lower than a standard value. Gao et al. teaches in FIG. 1 a protection scheme including a decision module for determining when to switch to another network. Gao et al. teaches in paragraph [0026] that when the intensity of signal received via path 42a falls below a particular threshold relative to a baseline power level (thus indicating a loss of light condition), a failure is declared and the switch switches from a first network to a second network. One of ordinary skill in the art would have been motivated to combine the teaching of Gao et al. with the modified system of Kojima et al., Miyabe et al., Goergen et al. and Ahuja et al. because the approach of Gao et al. can determining a failure of an optical network without analyzing the contents of the optical signal.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining failure based on the power level of the optical signal, as taught by Gao et al., in the modified system of Kojima et al., Miyabe et al., Goergen et al. and Ahuja et al.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al., Miyabe et al., Goergen et al. and Ahuja et al. as applied to claims 2 and 11 above, and further in view of Aprile et al. (U.S. Patent Application Pub. 2009/0103915 A1).
Kojima et al., Miyabe et al., Goergen et al. and Ahuja et al. have been discussed above in regard to claims 2 and 11. The difference between Kojima et al., Miyabe et al., Goergen et al. and Ahuja et al. and the claimed invention is that Kojima et al., Miyabe et al., Goergen et al. and Ahuja et al. do not teach that the network selection module at least is composed of an optical switch (OSW) and an optical splitter (OSP). Aprile et al. teaches in FIG. 1 a 1+1 protection scheme wherein each node comprises a splitter 14 on the transmitting end and a switch on the receiving end as a network selection module. One of ordinary skill in the art would have been motivated to combine the teaching of Aprile et al. with the modified system of Kojima et al., Miyabe et al., Goergen et al. and Ahuja et al. because 1+1 protection provides hot standby that fully protects traffic against single failure.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 1+1 protection which includes a splitter and a switch as the network selection module, as taught by Aprile et al., in the modified system of Kojima et al., Miyabe et al., Goergen et al. and Ahuja et al.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al., Miyabe et al. and Goergen et al. as applied to claims 1, 8-10 and 17-18 above, and further in view of Hiscock (U.S. Patent Application Pub. 2016/0241937 A1).
Kojima et al., Miyabe et al. and Goergen et al. have been discussed above in regard to claims 1, 8-10 and 17-18. The difference between Kojima et al., Miyabe et al. and Goergen et al. and the claimed invention is that Kojima et al., Miyabe et al. and Goergen et al. do not teach a Power Over Ethernet (POE) module. Hiscock teaches in FIG. 1 an optical software defined network (SDN) comprising multiplexer/demultiplexer 104 and client access devices 106.  Hiscock teaches in paragraph [0015] that the client device can be a POE. One of ordinary skill in the art would have been motivated to combine the teaching of Hiscock with the modified system of Kojima et al., Miyabe et al. and Goergen et al. because a POE module can provide power to devices with Ethernet connections.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a POE module, as taught by Hiscock, in the modified system of Kojima et al., Miyabe et al. and Goergen et al.
Claims 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al., Miyabe et al., Goergen et al. and Hiscock as applied to claims 5 and 14 above, and further in view of Carrigan et al. (U.S. Patent Application Pub. 2015/0048758 A1).
Kojima et al., Miyabe et al., Goergen et al. and Hiscock have been discussed above in regard to claims 5 and 14. The difference between Kojima et al., Miyabe et al., Goergen et al. and Hiscock and the claimed invention is that Kojima et al., Miyabe et al., Goergen et al. and Hiscock do not teach an AC to DC converter. Carrigan et al. teaches in FIG.46 a configuration comprising an AC/DC converter 196 for providing power to an PoE module for controlling devices that powered by PoE. One of ordinary skill in the art would have been motivated to combine the teaching of Carrigan et al. with the modified system of Kojima et al., Miyabe et al., Goergen et al. and Hiscock because the AC/DC converter enables the use of household power source provided by public utility.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an AC to DC converter, as taught by Carrigan et al., in the modified system of Kojima et al., Miyabe et al., Goergen et al. and Hiscock.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al., Miyabe et al. and Goergen et al. as applied to claims 1, 8-10 and 17-18 above, and further in view of Koonen (U.S. Patent 6,674,966 A1).
Kojima et al., Miyabe et al. and Goergen et al. have been discussed above in regard to claims 1, 8-10 and 17-18. The difference between Kojima et al., Miyabe et al. and Goergen et al. and the claimed invention is that Kojima et al., Miyabe et al. and Goergen et al. do not teach antenna modules. Koonen teaches in FIG. 5 a communication network for connecting a base station 14 to antenna modules 72 using WDM. One of ordinary skill in the art would have been motivated to combine the teaching of Koonen with the modified system of Kojima et al., Miyabe et al. and Goergen et al. because the architecture of Koonen enables the communication with mobile devices.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect optical transceivers to antenna modules, as taught by Koonen, in the modified system of Kojima et al., Miyabe et al. and Goergen et al.
Regarding claim 20, Koonen teaches in FIG. 5 optical receiver 76 and optical transmitter 78 for each of the optical network units.
Double Patenting
Applicant is advised that should claims 5-6 be found allowable, claims 14-15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl19 February 2021




/SHI K LI/Primary Examiner, Art Unit 2637